MEMORANDUM **
Chi’istopher Brandon Williams appeals the denial of his motion to suppress a gun found on his person when Las Vegas police officers forcibly detained him on suspicion of walking down a city street and firing a gun at cars. He contends that the record below does not support the district court’s conclusion that there was probable cause to arrest him for “minor traffic violations.” He also argues that the district court violated Federal Rule of Criminal Procedure 12(d) by failing to specify which traffic codes barred Williams from walking down the middle of the street. Neither argument has merit.
The Nevada traffic code states that:
(1) Where sidewalks are provided, it is unlawful for any pedestrian to walk along and upon an adjacent highway.
(2) Pedestrians walking along highways where sidewalks are not provided shall walk on the left side of those highways facing the approaching traffic.
N.R.S. § 484.331. This provision plainly requires a pedestrian to walk on the sidewalks or, if there are no sidewalks, along the left side of the road. The district court’s finding that Williams walked “down *16the middle of the street” is sufficient to support its conclusion Williams had probably violated traffic laws.
Nor does the district court’s failure to cite N.R.S. § 484.331 require a remand under Federal Rule of Criminal Procedure 12(d). Whether walking “down the middle of the street” is a traffic violation in Nevada is a question of law, not an essential factual finding. See United States v. Prieto-Villa, 910 F.2d 601, 607 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.